[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________           FILED
                                                        U.S. COURT OF APPEALS
                                     No. 10-11243         ELEVENTH CIRCUIT
                               ________________________       JUNE 2, 2011
                                                               JOHN LEY
                                                                CLERK
                                 Agency No. A96-110-017

ANTOINE ST. CYR,

                                                    llllllllllllllllllllllllllllllllllllllllPetitioner,

                                             versus

U.S. ATTORNEY GENERAL,

                                            llllllllllllllllllllllllllllllllllllllllRespondent.
                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               ________________________

                                        (June 2, 2011)

Before HULL, BLACK and STAPLETON,* Circuit Judges.

PER CURIAM:




       *
        Honorable Walter K. Stapleton, United States Circuit Judge for the Third Circuit, sitting
by designation.
      After review and oral argument, we find no reversible error in the Board of

Immigration Appeals’s (“BIA’s”) order, dated February 18, 2010, denying

Petitioner Antoine St. Cyr’s Motion for Reconsideration as to his claim of legal

error relating to the issue of changed country conditions in his future persecution

asylum claim.

      We lack jurisdiction to review the underlying BIA decision dated October

15, 2009, because St. Cyr did not file a petition for review of this order. We also

lack jurisdiction to review St. Cyr’s claim of error regarding his humanitarian

asylum claim under 8 C.F.R. § 208.13(b)(1)(iii) for failure to exhaust that claim.

      Petition for Review DENIED in part and DISMISSED in part.




                                          2